Citation Nr: 0124442	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted]


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had recognized service from February 1943 to 
April 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.  

In a rating decision of November 1993, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  Subsequent to that decision, the appellant, 
on a number of occasions, sought to reopen her previously-
denied claim for service connection for the cause of the 
veteran's (her husband's) death.  However, on none of those 
occasions was the appellant furnished notice of her appellate 
rights.  Accordingly, the November 1993 rating decision is, 
in the opinion of the Board, the last final decision on the 
merits regarding the issue of entitlement to service 
connection for the cause of the veteran's death. 

Finally, the Board notes that, in a Statement of the Case 
issued in September 2000, the RO took for consideration not 
only the issue of service connection for the cause of the 
veteran's death, but also entitlement to dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2001).  However, the 
appellant, in her substantive appeal of October 2000, made no 
mention whatsoever of that particular issue.  Accordingly, 
the Board is of the opinion that the issue of entitlement to 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 is not currently before 
the Board for appellate review.  



FINDINGS OF FACT

1.  In a decision of November 1993, the RO denied entitlement 
to service connection for the cause of the veteran's death.  

2.  Evidence submitted since the time of the RO's November 
1993 decision is duplicative and/or cumulative, and of 
insufficient significance that it must be considered in order 
to fairly decide the merits of the appellant's claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in November 1993 denying the 
appellant's claim for service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. §§ 1110, 7105 (West 
1991 & Supp. 2001).

2.  Evidence received since the RO denied entitlement to 
service connection for the cause of the veteran's death in 
November 1993 is neither new nor material, and insufficient 
to a proper reopening of the appellant's claim.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision of November 1993, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  At the time of that decision, there was of 
record a February 1946 Affidavit for Philippine Army 
Personnel, in which the veteran stated that he had incurred 
no wounds or illnesses during his military service.  Also on 
file were service medical records, including a service 
separation examination of March 1946, which was negative for 
any evidence whatsoever of cardiovascular disease.  At the 
time of its decision, the RO considered records of the Office 
of the Local Civil Registrar of the City of Bais (dated in 
August 1989, February 1990, and September 1993), showing the 
cause of the veteran's death as myocardial 
infarction/congestive heart failure.  

Based on such evidence, and a certificate of death showing 
the immediate cause of the veteran's death as myocardial 
infarction, due to, or as a consequence of, congestive heart 
failure, the RO determined that there was no evidence of 
record relating the veteran's death to his active military 
service.  That determination has now become final.  

Since the time of the November 1993 decision, there have been 
submitted two documents from the Office of the Civil 
Registrar, City of Bais, dated in July 1995 and April 1997, 
showing the cause of the veteran's death (on July [redacted], 1989) as 
myocardial infarction/congestive heart failure.  

Also of record is a copy of a discharge from the Philippine 
Army dated in April 1946 (and received in January 1999) in 
which the veteran stated that he had received no wounds, and 
suffered no sicknesses, while on active military duty. 

In January 1999, there was received the appellant's 
"reopened" claim for service connection for the cause of the 
veteran's death.  

Submitted in connection with that claim was an additional 
copy of the veteran's death certificate, as well as a 
document from the Office of the Civil Registrar, City of 
Bais, dated in July 1995, showing the cause of the veteran's 
death as myocardial infarction/congestive heart failure.  
Additionally submitted was a copy of the previously-submitted 
Affidavit for Philippine Army Personnel dated in April 1946.  

Currently of record is a Medical Certificate from Holy Child 
Hospital in Dumaguete City, the Philippines, showing the 
veteran's hospitalization in May 1989 for diabetes mellitus, 
a urinary tract infection, and cholelithiasis.  

During the course of a hearing before the undersigned member 
of the Board in June 2001, the appellant testified that she 
did not believe that the veteran's death from myocardial 
infarction and congestive heart failure was related to 
service, because, at the time of his discharge, he was 
"physically fit."  See Transcript, pp. 2-3.  

The appellant (the widow of the veteran) seeks entitlement to 
service connection for the cause of the veteran's death.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and cardiovascular 
disease, including congestive heart failure, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2000).  However, once entitlement 
to service connection for a given disorder (or in this case, 
cause of death) has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran (or the 
appellant) is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001).  Where a claim for entitlement to service connection 
has been previously denied, and that decision has become 
final, the claim can be reopened and reconsidered only where 
new and material evidence has been presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially on the specific matter under consideration 
and, by itself, or in connection with evidence previously 
considered, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstance surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  Hodge at 1363.  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2000).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ, and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2000).  

In the present case, at the time of the prior RO decision in 
November 1993, it was determined that service medical records 
were completely negative for complaints, findings, or 
treatment regarding the condition which eventually resulted 
in the veteran's death.  The veteran's death certificate 
revealed that the veteran died as a result of myocardial 
infarction and congestive heart failure.  At the time of the 
November 1993 rating decision, there was no evidence of the 
disability leading to death either in service, or within any 
applicable postservice presumptive period.  Nor was the 
veteran service connected for any disabilities during his 
lifetime.  Based on such evidence, the RO denied entitlement 
to service connection for the cause of the veteran's death.  

Evidence received since the time of the RO's November 1993 
decision is in large part cumulative and/or duplicative of 
evidence previously of record.  Other evidence, while "new" 
in the sense that it was not previously of record, is not 
"material."  More to the point, copies of the veteran's 
previously-submitted death certificate, as well as various 
documents from the Office of the Civil Registrar, City of 
Bais, serve only to show that the veteran died on July [redacted], 
1989 as the result of a myocardial infarction/congestive 
heart failure.  Such information was already of record at the 
time of the November 1993 decision which denied entitlement 
to service connection for the cause of the veteran's death.  
A record of the veteran's treatment at Holy Child Hospital in 
May 1989, while "new" in the sense that it was not previously 
of record, serves only to indicate that, at that time, the 
veteran received treatment for diabetes mellitus, a urinary 
tract infection, and cholelithiasis, with no demonstrated 
relationship between those disease processes and the 
veteran's service or to his fatal congestive heart failure.  
As such, it is clearly not material to the issue of service 
connection for the cause of the veteran's death.  

The Board notes that, at the time of a hearing before the 
undersigned Board member in June 2001, the appellant 
testified that, in her opinion, the veteran's fatal 
congestive heart failure and myocardial infarction were not 
related to his service, inasmuch as, at the time of his 
discharge, he was "physically fit."  Such testimony flies in 
the face of any argument supporting entitlement to service 
connection for the cause of the veteran's death due to those 
disabilities.  Based on a full review of the evidence of 
record, the Board is of the opinion that new and material 
evidence has not been submitted in support of the appellant's 
current claim for service connection for the cause of the 
veteran's death.  Accordingly, that claim must be denied.  

The Board observes that, during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing law is applicable to the current appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires the VA to notify a 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  

In the present case, the record reflects that the appellant 
has been informed of the requirements for establishing 
entitlement to death benefits and reopening her claim.  The 
appellant has not identified any additional evidence to 
support a reopening of her claim.  Moreover, the VCAA and 
implementing regulations do not eliminate the requirement 
that new and material evidence be presented to reopen the 
veteran's previously denied claim.  Accordingly, as noted 
above, the appellant's claim must be denied.  


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death, the benefit sought on appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 


